Case 2:16-cr-20222-AJT-RSW ECF No. 374-7, PagelD.2172 Filed 03/30/20 Page 1of 4

 

Inmate Name: MILLER, RONALD LEE Reg #: 54561-039
Date of Birth: 11/14/1950 Sex: M Race: BLACK Facility: BUT
Encounter Date: 03/19/2019 15:05 Provider: Jones, Brandon NP-C Unit: FO04

 

Essential (primary) hypertension, [10 - Current
Heart disease, unspecified, 1519 - Current
Unspecified cirrhosis of liver, K7460 - Current

Vitamin D deficiency, E559 - Current

PLAN:

Medication Reconciliation.
The patient's known medication list including OTC items was compiled and compared to new and changed BOP

orders.
Renew Medication Orders:

Rx# Medication Order Date Prescriber Order
1444600-BUX Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT 03/19/2019 15:05 Don't use daily. Inhale 2 puffs by

mouth 4 times a day as needed
to prevent/relieve asthma attack
(inhaler to last 90 days. If need
more, make sick call) PRN x 365
day(s)
Indication: Chronic obstructive pulmonary disease [COPD]
1444594-BUX — Aspirin 81 MG EC Tab 03/19/2019 15:05 Take one tablet (81 MG) by
mouth each day x 365 day(s)
Indication: Essential (primary) hypertension, Heart disease, unspecified
1470246-BUX Atorvastatin 20 MG TAB 03/19/2019 15:05 Take one tablet (20 MG) by
mouth each evening x 365 day(s)
Indication: Atherosclerosis
1470247-BUX — Clopidogrel Bisulfate 75 MG Tab 03/19/2019 15:05 Take one tablet (75 MG) by
mouth each day x 180 day(s)
Indication: Heart disease, unspecified, Atherosclerosis
1444595-BUX — Furosemide 20 MG Tab 03/19/2019 15:05 Take two tablets (40 MG) by
mouth each day x 365 day(s)

Indication: Essential (primary) hypertension, Heart disease, unspecified, Unspecified cirrhosis of liver

1444596-BUX Ipratropium HFA 12.9 GM MDI 03/19/2019 15:05 Inhale 2 puffs three times daily x
180 day(s)
Indication: Chronic obstructive pulmonary disease [COPD]
1444597-BUX Isosorbide Dinitrate 20 MG Tab 03/19/2019 15:05 Take one tablet (20 MG) by
mouth three times daily x 180
day(s)

Indication: Heart disease, unspecified
1470248-BUX Lisinopril 20 MG Tab 03/19/2019 15:05 Take one tablet (20 MG) by
mouth each day x 365 day(s)
Indication: Essential (primary) hypertension
1444598-BUX = Minoxidil 2.5 MG Tab 03/19/2019 15:05 Take one tablet (2.5 MG) by
mouth each day x 365 day(s)
Indication: Essential (primary) hypertension
1389872-BUX | Mometasone Furoate Inhal 220 MCG/Inh ( 03/19/2019 15:05 Inhale 2 puffs each day rinse
60 doses) mouth after use x 365 day(s)

Indication: Chronic obstructive pulmonary disease [COPD]

Generated 03/19/2019 15:12 by Jones, Brandon NP-C Bureau of Prisons - BUT Page 2 of 4

es

(4
Case 2:16-cr-20222-AJT-RSW ECF No. 374-7, PagelD.2173

Filed 03/30/20 Page 2 of 4

 

Inmate Name:
Date of Birth:
Encounter Date: 03/19/2019 15:05

MILLER, RONALD LEE Reg #: 54561-039
17/14/1950 Sex: M Race: BLACK Facility: BUT
Provider: Jones, Brandon NP-C Unit: F04

 

Renew Medication Orders:

Rx#

1444592-BUX

1444591-BUX

1444590-BUX

Order Date
03/19/2019 15:05

Medication
Nitroglycerin SL 0.4 MG Tab (25 count)

Prescriber Order
Place 1 tab under the tongue for

chest pain-may repeat every 5
min x 2 more if needed. If no
relief, contact mecical staff PRN
x 180 day(s)

Indication: Essential (primary) hypertension
Propranolol 40 MG Tab 03/19/2019 15:05

Take two tablets (80 MG) by

mouth twice daily x 365 day(s)

Indication: Essential (primary) hypertension
Vitamin D (Cholecalciferol) 1000 UNIT Tab 03/19/2019 15:05

Take two tablets (2000 UNIT) by

mouth each day x 365 day(s)

Indication: Vitamin D deficiency

Reconciled Medications:

Source

BOP

BOP

BOP

BOP

BOP

BOP
BOP

BOP

BOP

BOP

BOP

BOP

BOP

Action Type Rx# Medication

Continue Rx 1444600-BUX Albuterol Inhaler HFA (8.5 GM) 90
MCG/ACT

Continue Rx 1444594-BUX Aspirin 81 MG EC Tab

Continue Rx 1470246-BUX Atorvastatin 20 MG TAB

Continue Rx 1470247-BUX Clopidogrel Bisulfate 75 MG Tab

Continue Rx 1444595-BUX Furosemide 20 MG Tab

Continue Rx 1444596-BUX Ipratropium HFA 12.9 GM MDI

Continue Rx 1444597-BUX Isosorbide Dinitrate 20 MG Tab

Continue Rx 1470248-BUX Lisinopril 20 MG Tab

Continue Rx 1444598-BUX Minoxidil 2.5 MG Tab

Continue Rx 1389872-BUX Mometasone Furoate Inhal 220
MCG/Inh ( 60 doses)

Continue Rx 1444592-BUX Nitroglycerin SL 0.4 MG Tab (25
count)

Continue Rx 1444591-BUX Propranolol 40 MG Tab

Continue Rx 1444590-BUX Vitamin D (Cholecalciferol) 1000
UNIT Tab

OTC No known OTCs

Disposition:
Follow-up at Sick Call as Needed

Generated 03/19/2019 15:12 by Jones, Brandon NP-C

Bureau of Prisons - BUT

Order Detail

Don't use daily. Inhale 2 puffs by
mouth 4 times a day as needed
to prevent/relieve asthma attack
{inhaler to last 90 days. If need
more, make sick call)

Take one tablet (81 MG) by
mouth each day

Take one tablet (20 MG) by
mouth each evening

Take one tablet (75 MG) by
mouth each day

Take two tablets (40 MG) by
mouth each day

Inhale 2 puffs three times daily

Take one tablet (20 MG) by
mouth three times daily

Take one tablet (20 MG) by
mouth each day

Take one tablet (2.5 MG) by
mouth each day

Inhale 2 puffs each day rinse
mouth after use

Place 1 tab under the tongue for
chest pain-may repeat every 5
min x 2 more if needed. If no
relief, contact medical staff
Take two tablets (80 MG) by
mouth twice daily

Take two tablets (2000 UNIT) by
mouth each day

Page 3 of 4
Case 2:16-cr-20222-AJT-RSW ECF No. 374-7, PagelD.2174 Filed 03/30/20 Page 3 of 4

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: MILLER, RONALD LEE Reg #: 54561-039
Date of Birth: = 11/14/1950 Sex: M Race: BLACK Facility, © BUT
Note Date: 06/18/2019 14:31 Provider. Beyer, Sara M.D. Unit: FO4

 

Admin Note - Orders encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Beyer, Sara M.D.

| was not notified about the IM having chest pain ... was sent a cosign that | did not see until after hours. |
ordered an EKG, EKG was nat shown to me when done as it should have been, EKG was scanned into chart
without being shown to me. EKG reviewed and was WNL.

Copay Required: No Cosign Required: No

Telephone/Verbal Order: No
Completed by Beyer, Sara M.D. on 06/18/2019 14:53

Generated 06/18/2019 14:53 by Beyer, Sara M.D. Bureau of Prisons - BTF Page 1 of 1
Case 2:16-cr-20222-AJT-RSW ECF No. 374-7, PagelD.2175 Filed 03/30/20 Page 4 of 4

 

 

Inmate Name: MILLER, RONALD LEE Reg #: 54561-039
Date of Birth: 11/14/1950 Sex: M Race: BLACK Facility: BUT
Encounter Date: 06/27/2019 12:31 Provider: Neal, T. RN Unit: FO4
Date Time Value(%) Air Provider
ASSESSMENT:
Pain - Back

Patient reported to sick call complaining of back pain over the past FIVE YEARS. He states that he has previously (over
the past 2-3 years) been under the care of a "liver specialist" who diagnosed him with cirrhosis and liver cancer, but he
has not received treatment. He is convinced that his back pain is the result of liver cancer.

PLAN:
Schedule:
Activity Date Scheduled Scheduled Provider
Sick Call/Triage 06/27/2019 00:00 Physician 06
Disposition:

Will Be Placed on Callout

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider Outcome
06/27/2019 Counseling Access to Care Neal, T. Verbalizes

Understanding

Copay Required: Yes Cosign Required: No
Telephone/Verbal Order: No
Completed by Neal, T. RN on 06/27/2019 12:47

Generated 06/27/2019 12:47 by Neal, T. RN Bureau of Prisons - BUT Page 2 of 2
